DETAILED ACTION

This non-final office action is in response to claims 1-20 filed August 20, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings

The drawings filed on August 20, 2020 have been accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9-11, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0197763 A1 to Nelson et al. (hereinafter “Nelson”).
Regarding claim 1, Nelson disclosed a method, comprising: 
storing a reference fingerprint for a first device in a database (Para.0021. Database 116 stores user profile information, user device information. Controller 104 stores some or all of the data that is also stored in database 116. Para. 0027. Memory 306 stores user-specific information); 
operating a second device in an identity authentication mode (Vehicle controller includes multiple modules corresponding to second device identify and determine the user carrying the key fob as the owner of the user device. See claim 1, Para. 0030-0032, 0020.); 
receiving, by the second device while operating in the identity authentication mode, a signal transmission from an unknown device (Para. 0020. Vehicle controller detects user device corresponding to an unknown device. Para.0031. Method 400 also detects step pulse characteristics of a user carrying the other user device. Claims 1 & 13. Receiving a broadcast from a user device proximate the key fob.); 
determining, by the second device, a fingerprint for the unknown device based on the signal transmission (Para.0031. Method 400 also detects step pulse characteristics of a user carrying the other user device. See also Para. 0023. Claims 1 & 13. Identify a second step pulse and identification of the user carrying the user device.); 
responsive to the fingerprint of the unknown device matching the reference fingerprint for the first device, processing a data packet associated with the signal transmission (Claims 1 & 13. Responsive to determining matching step pulses, identifying the user carrying the key fob as the owner of the user device. Para. 0032); and
responsive to the fingerprint of the unknown device not matching the reference fingerprint for the first device, ignoring the data packet associated with the signal transmission (Para. 0032. If the step pulses do not match, the method returns to 402 to continue analyzing because non-matching step pulses indicate that different people are carrying the key fob and other user devices. Para. 0032. The functionality of lock activation module in vehicle controller).  
Regarding claim 11, Nelson disclosed a system, comprising: a vehicle comprising a processor (fig. 2, ref. 204) and a wireless transceiver (fig. 1, ref. 106, 104), the wireless transceiver configured to receive a signal transmission from an unknown device (fig.1, ref. 110) and provide data indicative of the signal transmission to the processor (fig. 1, ref. 104); a vehicle key (fig. 1, ref. 106) comprising a wireless transceiver; and a database coupled to the vehicle, the database (fig. 1, ref. 116) configured to store a reference fingerprint for the vehicle key (Para. 0020-0021, Database 116 stores user profile information, user device information. Controller 104 stores some or all of the data that is also stored in database 116. Para. 0026, 0031.Para. 0020. Vehicle controller detects user device corresponding to an unknown device. Para.0031. Method 400 also detects step pulse characteristics of a user carrying the other user device. Claims 1 & 13. Receiving a broadcast from a user device proximate the key fob.)); wherein the processor of the vehicle is further configured to: 
operate in an identity authentication mode (Vehicle controller includes multiple modules identify and determine the user carrying the key fob as the owner of the user device. See claim 1, Para. 0030-0032, 0020.); 
determine a fingerprint for the unknown device based on the data indicative of the signal transmission (Para.0031. Method 400 also detects step pulse characteristics of a user carrying the other user device. See also Para. 0023. Claims 1 & 13. Identify a second step pulse and identification of the user carrying the user device.); 
responsive to the fingerprint of the unknown device matching the reference fingerprint for the vehicle key, process a data packet associated with the signal transmission (Claims 1 & 13. Responsive to determining matching step pulses, identifying the user carrying the key fob as the owner of the user device. Para. 0032); and 
responsive to the fingerprint of the unknown device not matching the reference fingerprint for the vehicle key, ignore the data packet associated with the signal transmission (Para. 0032. If the step pulses do not match, the method returns to 402 to continue analyzing because non-matching step pulses indicate that different people are carrying the key fob and other user devices. Para. 0032. The functionality of lock activation module in vehicle controller). 
Claim 16 recites similar limitations to claims 1 & 11, mutatis mutandis, the subject matter of claim 16, which is therefore, also considered to be taught by Nelson (Nelson’s Vehicle controller that includes step pulse manager, step pulse analysis module, lock activation module corresponds to claimed authenticator device) as above. 
Regarding claim 4, Nelson further disclosed the method of claim 1, wherein the reference fingerprint database is stored in a local memory of the second device (Fig. 2, ref. 202. Para. 0021.) 
Regarding claim 5, Nelson further disclosed the method of claim 1, wherein the reference fingerprint database is stored in a memory remote from and accessible by the second device (Fig. 1, ref. 116. Para. 0021).
Regarding claim 7, Nelson further disclosed the method of claim 1, further comprising: responsive to the fingerprint of the unknown device matching the reference fingerprint for the first device, continuing to process a data flow including the data packet; and responsive to the fingerprint of the unknown device not matching the reference fingerprint for the first device, stopping processing of the data flow that relied on the received data packet (Para. 0032, 0026).
Claim 19 recites similar limitations to claim 7, mutatis mutandis, the subject matter of claim 7, which is therefore, also considered to be taught by Nelson as above.  
Regarding claim 9, Nelson further disclosed the method of claim 1, wherein the signal transmission comprises a Bluetooth Low Energy signal transmission (Para. 0020, 0030).
Regarding claim 10, Nelson further disclosed the method of claim 1, further comprising: determining, by the second device, a proximity to the unknown device; and responsive to the determined proximity being greater than a proximity threshold, ignoring the data packet associated with the signal transmission (Para. 0019).
Claims 15, 20 recites similar limitations to claim 10, mutatis mutandis, the subject matter of claims 15, 20, which is therefore, also considered to be taught by Nelson as above.  
Allowable Subject Matter
Claims 2, 6, 8, 12-14, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 3 would also be allowable due on its dependency to allowable claim 2
The following is a statement of reasons for the indication of allowable subject matter: None of the prior arts on the record taken alone or in combination teaches the following claimed limitation if they are incorporated into the base independent claims.
Claim 2. The method of claim 1, further comprising: operating the second device in a training mode; receiving, by the second device while operating in the training mode, a signal transmission from the first device; and determining, by the second device, a reference fingerprint for the first device based on the signal transmission; 3300-4870018TI-91281 wherein storing the reference fingerprint for the first device further comprises storing the reference fingerprint for the first device determined while the second device operates in the training mode. 
Claims 12 and 17 recite similar limitations. 
Claim 6. The method of claim 1, further comprising: receiving, by the second device, parameter data indicative of a communication channel parameter or an operation and environmental parameter of the second device; and responsive to the fingerprint of the unknown device matching the reference fingerprint for the first device, updating the reference fingerprint for the first device based on the determined fingerprint and the parameter data.  
Claims 13 and 18 recite similar limitations.
Claim 8. The method of claim 1, further comprising: responsive to the fingerprint of the unknown device matching the reference fingerprint for the first device, granting a request that includes the data packet to change a configuration of the second device; and responsive to the fingerprint of the unknown device not matching the reference fingerprint for the first device, denying the request to change the configuration of the second device.  
Claim 14 recites similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0369071 A1 (Gould et al.). An automated vehicle configuration system for a host vehicle is presented here. The system includes a driver identifier module onboard the host vehicle, and a subsystem onboard the vehicle. The driver identifier module has a database and a processor device to execute processor-executable instructions. The database has database objects, each having a driver identifier, at least one key fob code, and at least one mobile device identifier. The processor device executes the instructions to dynamically populate and update the database objects such that key fob codes are dynamically assigned and reassigned to driver identifiers. The subsystem has user-specific configurable settings associated with the driver identifier objects. Selection of an active driver identifier results in the loading of corresponding settings for the subsystem. Abstract.
US 2016/0232726 A1 (Zizi et al.) [0172] The authentication enable bit (EN) 1455 is coupled into the authentication controller 1404. The authentication enable bit (EN) 1455 may be used to enable the authentication controller 1404, subsequent to the initial calibration or training mode. After initial calibration or training mode, the authentication enable bit (EN) 1455 is set and the authentication controller 1404 is enabled. The authentication enable bit (EN) 1455 is not reset in the user mode or a recalibration mode after the initial calibration or training mode. Unless the entire electronic device is erased, along with the enable bit, the authentication controller 1404 is enabled by the enable bit 1455 for enhanced security.
US 2011/0043328 A1 (Bassali et al.)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438